Title: To George Washington from Samuel Brooks, 13 March 1793
From: Brooks, Samuel
To: Washington, George



Sir
Philada March 13th 1793

Embolden’d by the fame of Your excelency’s complacent disposition, I have presum’d (tho a poor Widow’s son) to adress You with the utmost Respect, Yet without restraint.
The business upon which I have taken this liberty is, to beg that You may permit me to present a specimen of my abilities in Die sinking, which if found to contain suficient merit, and that my character with other requisites are Judg’d suitable to the office of engraver in the Mint; that You would be pleas’d to give my Aplication for it, a favorabl concideration. I have the honor to be with all dutifull respect Your most Obedient Humble Servant

Saml Brooks.

